Paul Ward, Associate Justice (concurring). I agree with the result reached by the majority but feel that a misapplication has been made of Ark. Stats. 62-2908 in the first portion of the opinion. The real issue is whether the widow takes her portion with or without the secured debts being deducted. Stated another way, does the widow, in this case, get approximately $14,000.00 more than the appellants think she is entitled to receive? As contrasted to the above, the issue is NOT: Did the Administratrix proceed properly by discharging the secured debt with assets of the estate instead of selling the 2,000 shares of stock and paying the debt out of the proceeds ? It is to the latter question only that § 62-2908 has any relation. Furthermore it seems to me that the majority opinion uses language in connection with said statute which might be misleading. After quoting the statute, it is stated: “Both the widow and the heirs at law are distributees of the estate . . . and, as between them, the secured debts are to be discharged out of the general assets. ’ ’ This could be interpreted to mean, though I am confident the majority did not so intend, that the widow and heirs take on the same basis, or that the widow takes her portion after the debts are paid — meaning less the debts. The Probate Code says that a widow and heirs are all distributees, but I feel sure that does not mean they are in the same category relative to debts of the decedent.   3 Section 3 (g) of the said Probate Code (as found in § 62-2003, Ark. Stats. Cum. Pocket Parts) says: “ ‘Distributee’ denotes a person entitled to real or personal property of a decedent, either by will, as an heir, or as a surviving spouse.”